Bell, Justice.
1. The main purpose of the suit was to enjoin the proposed building of a fence upon an alleged private way. It appearing from the evidence that, as to the area claimed as a way, the construction of the fence had been completed before the defendant was served with the petition or had knowledge of the restraining order, the court did not err in refusing an interlocutory injunction, the plaintiff’s remedy in the circumstances being an action at law for removal of such obstruction. Murphey v. Harker, 115 Ga. 77 (6) (41 S. E. 585) ; Atlantic & Birmingham Railway Co. v. Brown, 129 Ga. 622 (4) (59 S. E. 278) ; Shurley v. Black, 156 Ga. 684 (2) (19 S. E. 618) ; Bighamn v. Yundt, 158 Ga. 600 (123 S. E. 870) ; Smith v. Parlier, 152 Ga. 100 (3) (108 S. E. 515) ; Sims v. Boyd, 177 Ga. 465 (2) (170 S. E. 375) ; Code of 1933, §§ 55-110, 83-119.
*728No. 10745.
June 13, 1935.
Augustus M. Roam, and George F. Fielding, for plaintiff.
Everett & Everett, for defendant.
2. Furthermore, the evidence did not demand a finding that the plaintiff had acquired the easement as claimed. Dodson v. Evans, 151 Ga. 435 (2) (107 S. E. 59) ; Moody v. Burrell, 167 Ga. 834 (146 S. E. 753).

Judgment affirmed.


All the Justices concur.